           Case 3:20-cv-05428-BHS-TLF Document 41 Filed 09/09/20 Page 1 of 2



 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     ISELA M. MALDONADO,                              CASE NO. C20-5428-BHS-TLF
 8
                             Plaintiff,               ORDER ADOPTING REPORT
 9          v.                                        AND RECOMMENDATION

10   COLUMBIA VALLEY EMERGENCY
     PHYSICIANS, LLC, et al.,
11
                             Defendants.
12

13
            This matter comes before the Court on the Report and Recommendation (“R&R”)
14
     of the Honorable Theresa L. Fricke, United States Magistrate Judge. Dkt. 40. The Court
15
     having considered the R&R and the remaining record, and no objections having been
16
     filed, does hereby find and order as follows:
17
            (1)    The R&R is ADOPTED;
18
            (2)    Defendants’ motion to dismiss or to strike class allegations (Dkt. 26) is
19
                   GRANTED IN PART and DENIED IN PART;
20

21

22


     ORDER - 1
           Case 3:20-cv-05428-BHS-TLF Document 41 Filed 09/09/20 Page 2 of 2



 1         (3)   Plaintiff’s claims for negligence, common law procedural unconscionability

 2               and common law substantive unconscionability are dismissed; Plaintiff’s

 3               claim for breach of implied contract is not dismissed; and

 4         (4)   Defendants’ motion to strike class action allegations is DENIED without

 5               prejudice.

 6         Dated this 9th day of September, 2020.

 7

 8

 9
                                                    A
                                                    BENJAMIN H. SETTLE
                                                    United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
